DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Implant Species 1A (Fig. 1) and Inserter Species 2A (Fig. 10) in the reply filed on January 25, 2021 is acknowledged. Also, in a telephonic interview, February 10, 2021, Applicant elected Group I (apparatus claims).
Claim 12 is potentially geared towards a different implant species that was not elected. Note how the head of the implant of Fig. 1 does not have the indentations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Applicant elected Species 1A and 2A. Species 1A is geared towards the implant shown in Fig. 1. It is not clear how the implant of Species 1A works with the inserter of Species 2A. Note that the inserter Species 2A is shown working with a different implant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the guide hole “extends through” the longitudinal axis. This seems a bit strange on what this means. It is understood that the guide hole extends through the main body, but the guide hole is not really extending through the axis, since 
Claim 1 also has an issue with the formatting that may make the claim unclear. Since it is all one big paragraph it is not entirely clear what parts are part of the system and what parts are part of the fusion implant. If each part was indented as shown in patent no. 10179014 it would be clear on what parts are belonging to the implant and the system. 
Claim 1, line 10, “the proximal end” of the fusion implant lacks antecedent basis. Note that the proximal and distal ends were only set up for the main body.
Claims 11-14 seem to be dependent off the wrong claim. Otherwise, there are antecedent basis issues with “the inner shaft”, “the head of the pusher”, and “the outer shaft”, etc.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giancola (WO 2011/158193), in view of Moore (US 6053916), in further view of Walther et al. (US 5683217; “Walther”).
Giancola discloses a system capable of fusing a sacroiliac joint (Figs. 1-7) comprising a fusion implant (Fig. 2; 2), the fusion implant comprising: a main body (3) having a longitudinal axis (X) and a length (Fig. 2) extending from a proximal end (end that 7 points towards) to a distal end (end that 6 point towards) and being dimensioned for placement across a sacroiliac joint (Fig. 1; page 8, note the dimensions), the main body having a plurality of anti-migration features (Fig. 2; at least threads 4) disposed along at least a portion of the length of the main body (Fig. 2); a guide hole (Fig. 3; channel 5; pages 6-12) extending through (i.e. along) the longitudinal axis of the main body (Fig. 3); a plurality of fusion apertures (Figs. 1-3; 9, 9’, and 9’’) located along a substantial portion of the length of the main body (Fig. 2), said substantial portion of the length of the main body including the at least a portion of the length of the main body having anti-migration features (Fig. 3; note that 9’ is in the threaded region); and a coupling head (head that 7 points towards) disposed at a proximal end of the fusion implant (Fig. 2); and the system comprises an insertion device (Figs. 1-7; pages 6-12) capable of attaching to the coupling head for implanting the fusion implant across a sacroiliac joint (Figs. 1-7; pages 6-12). The fusion implant further comprises a tapered nose (Fig. 2; region that 6 points towards) disposed at a distal end of the fusion implant (Fig. 2), the tapered nose is capable of assisting in the insertion of the fusion implant into a bone (Figs. 1 and 2). The tapered nose is dimensioned such that a surface of the tapered nose forms an angle between 30 to 70 degrees relative to the longitudinal axis 
However, Giancola does not disclose at least one of the plurality of fusion apertures extending through the anti-migration features (Figs. 1-7; note how the apertures 9’ are between the threads).
Moore teaches a fusion implant (Fig. 3) that has fusion apertures (18) that extend through anti-migration features (22). Some of the fusion apertures extend through at least two anti-migration features (Fig. 3; note that the ones near the bottom are bigger holes and the threads are closer together so that the apertures are extending through multiple levels of the thread).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include fusion apertures that extend through the anti-migration features, as taught by Moore, in the implant of Giancola, since this is one of the well-known ways to structure fusion apertures and anti-migration features (Fig. 3) and it has also been held that rearranging the parts (i.e. moving the apertures from between the threads to put them so they extend through the thread) only requires routine skill in the art.
Giancola in view of Moore discloses the system as noted above.
However, they do not disclose anti-rotation features on the external surface that allows for bone to grow into the feature.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the gripping feature, as taught by Walther, to the system of Giancola in view of Moore, in order to all the implant the ability of countersinking itself and allowing for material to be received to help form a firm engagement between the implant and the material it is inserted into (col. 3, lines 36-59).
As to claims 2 and 3, Giancola in view of Moore and Walther disclose the system as noted above.
However, they do not disclose the apertures to be diagonal and elongated. Giancola only discloses some of the apertures to be elongated (Figs. 1-7; pages 10 and 11; note that some are slots, but not diagonal).
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the apertures of Giancola to be elongated diagonal apertures, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an opening for the material to flow from or grow into the implant. Applicant’s disclosure in paragraph [0037] of the PgPub version mentions how the apertures can be any shape or size that can allow the bony ingrowth to occur.
As to claim 6, while Giancola appears to teach the angle of the nose being roughly 30 degrees, It would have been obvious to one having ordinary skill in the art at 
As to claim 7, once the combination is made, the fusion apertures are configured to allow a plurality of boney bridges to form across the fusion implant (Giancola; Fig. 1-7; pages 6-12) and wherein the at least one of the plurality of fusion apertures that extends into the main body through at least one of the plurality of anti-migration features is capable of receiving one of the plurality of boney brides therethrough, securing the fusion implant in place (Giancola; Figs. 1-7; pages 6-12 and Moore; Fig. 3; cols. 1-7).

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giancola (WO 2011/158193), in view of Moore (US 6053916), in further view of Walther et al. (US 5683217; “Walther”), in further view of Sweeney (US 7575572).
Giancola in view of Moore and Walther disclose the system as noted above.
However, they do not disclose the plurality of apertures to all be elongated shape. Giancola does mention that some of the apertures are slots (Figs. 1-7; pages 10-11).
Sweeney teaches a fusion implant (Fig. 1) that includes fusion apertures (130) comprising an elongated shape (Figs. 1-2). The elongated shape of the plurality of fusion apertures is disposed diagonal with respect to the longitudinal axis of the main body (Figs. 1-2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775